Citation Nr: 0431750	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  94-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than October 3, 
1991 for a 30 percent evaluation of residuals of a shell 
fragment wound of the left thigh.

2.  Entitlement to an effective date earlier than October 3, 
1991 for a 20 percent evaluation of residuals of a shell 
fragment wound of the right thigh.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Baltimore, Maryland.  In the rating decision, the RO granted 
separate evaluations of 30 and 20 percent, respectively, for 
residuals of shell fragment wounds to the left and right 
thighs from an effective date of October 3, 1991.  
Previously, a noncompensable evaluation had been in place for 
soft tissue wounds of both thighs and legs.  The veteran 
appealed the October 3, 1991 effective date.

The issues were addressed at a personal hearing held before a 
hearing officer at the RO in September 1993 and a personal 
hearing held at the RO before the Board in December 1996.  
Transcripts of these hearings are on file.

In a July 1997 decision, the Board denied entitlement to 
effective dates earlier than October 3, 1991 for the 30 and 
20 percent evaluations for residuals of shell fragment wound 
to the left and right thighs, respectively.  The veteran 
appealed the denials to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (the CAVC).  

In an April 1999 memorandum decision, the CAVC reversed the 
Board's denial of effective dates earlier than October 3, 
1991 for residuals of shell fragment wounds to the left and 
right thighs, respectively, and remanded the issues for 
further proceedings consistent with the directives set forth 
there.

In December 1999, the Board remanded the issues to the RO for 
development and other actions consistent with the directives 
of the CAVC in the April 1999 memorandum decision.  The 
December 1999 Remand instructed the RO to adjudicate an 
informal claim of entitlement to increased ratings of the 
left and right thigh disabilities that was represented by a 
February 1976 VA examination report.  The December 1999 
Remand also instructed the RO to notify the veteran, before 
adjudicating that claim, of the evidence needed to complete 
the application for those benefits.  Both instructions were 
called for by the April 1999 memorandum decision.  The 
records reflects that the RO carried out these instructions.  
In a May 2001 rating decision, the informal claim represented 
by the February 1976 examination report was denied.  The 
veteran did not file a notice of disagreement initiating an 
appeal of that decision.  The decision is now final.  
38 U.S.C.A. § 7105(c) (West 2002).

In September 2003, the Board remanded the issues to the RO 
for the completion of action required by the Veterans Claims 
Assistance Act of 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As the Board observed in its Remand of September 2003, the 
claims are subject to the Veterans Claims Assistance Act of 
2000.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)(the VCAA).  The VCAA applies to the claims 
because they were pending before VA when the VCAA was signed 
into law.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the enactment of the statute.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).

The CAVC held in Stegall v. West, 11 Vet. App. 268, 271 
(1998), that a remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  In Stegall, the CAVC also held 
that "where . . . the remand orders of the Board . . . are 
not complied with, the Board itself errs in failing to insure 
compliance."  Id.  On this ground, the Board must remand the 
claims again.  Id.

In its September 2003 Remand, the Board instructed the RO to 
issue the veteran a notice describing the kind of evidence 
that was needed to substantiate his claims of entitlement to 
effective dates earlier than October 3, 1991 for the 30 and 
20 percent evaluations for residuals of shell fragment wound 
to the left and right thighs, respectively, that met the 
requirements of the VCAA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  The Board specifically 
instructed that this notice should take into account the 
rating criteria applying to the muscle injuries in concern as 
in effect prior to October 3, 1991, that is, the criteria for 
rating residuals of shell fragment wounds of the muscles that 
applied prior to the revisions of those regulations effective 
July 3, 1997.  See former Diagnostic Codes 5313 and 5314 (38 
C.F.R. § 4.73, Diagnostic Codes 5313 and 5314 (as in effect 
prior to October 3, 1991)) and former regulation 38 C.F.R. § 
4.56 (as in effect prior to October 3, 1991).

The record reflects that in May 2004, the RO furnished a 
letter to the veteran that was intended to serve as the 
notice required by the VCAA and called for by the September 
2003 Remand of the Board.  In describing evidence that could 
substantiate the claims, the May 2004 letter referred to the 
general legal standard by which the effective date of an 
increased rating is determined but did not refer to, or 
otherwise take into account, the criteria for rating 
residuals of shell fragment wounds of the muscles that 
applied prior to the revisions of those regulations effective 
July 3, 1997.  

The RO's failure to carry out the instruction given by the 
Board in the September 2003 Remand was legal error.  Stegall.  
Moreover, it was legal error that prejudiced the ability of 
the veteran to prosecute his claims.  By failing to refer to, 
or to otherwise take into account, the criteria for an 
increased rating in effect prior to July 3, 1997, the May 
2004 letter failed to apprise the veteran of the full range 
of the kind of evidence upon which his claims of entitlement 
to earlier effective dates for the ratings of disabilities of 
his left and right thigh muscles could be granted.  By 
requiring that the case be remanded again, the Board seeks 
the correction of legal error prejudicial to the claimant on 
its face.  

The Board notes that in this case, the failure of the RO to 
provide the notification called for in the September 2003 
Remand compounds what the veteran has asserted is another 
error in this case, that the RO rated the disabilities of his 
left and right thigh muscles under diagnostic codes pertinent 
to the skin rather than diagnostic codes pertinent to the 
muscles prior to October 3, 1991.

Additional matter - representation

The claims file contains a VA Form 23-22 executed by the 
veteran appointing Disabled American Veterans (DAV) as his 
representative in February 1991, but written on the form is a 
revocation of that appointment dated in June 1999.

The claims file does not contain another form or instrument 
appointing a representative after the June 1999 date of that 
revocation.

However, the claims file contains a brief submitted in March 
2003 by DAV on behalf of the veteran.

The veteran now should be asked to formally appoint a 
representative, if he desires to do so.  He should be 
apprised that he may appoint the DAV or another veterans' 
service organization by means of VA Form 21-22, see 38 C.F.R. 
§ 20.602 (2004), or an attorney or other individual by means 
of VA Form 22a, see 38 C.F.R. §§ 20.603-20.606 (2004).

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the action required by 
the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

2.  Write to the veteran and ask that he 
sign and submit VA Form 21-22 or VA Form 
22a identifying his representative, if he 
desires to appoint a representative.  
Apprise him in the letter that he may 
appoint the DAV or another veterans' 
service organization by means of VA Form 
21-22 or an attorney or other individual 
by means of VA Form 22a.  Include blank 
VA Forms 21-22 and 22a with the letter to 
the veteran.  Send a copy of the letter 
to Disabled American Veterans.  Associate 
with the claims file both a copy of the 
letter and any executed VA Form 21-22 or 
22a received from the veteran.  Allow the 
veteran an appropriate period of time in 
which to respond.

3.  Provide the veteran with notice 
concerning the kind of evidence that 
would substantiate his claims of 
entitlement to effective dates earlier 
than October 3, 1991 for the 30 and 20 
percent evaluations for residuals of 
shell fragment wound to the left and 
right thighs, respectively.  The notice 
must take into account all rating 
provisions relevant to the muscle 
disabilities in concern that were in 
effect on any potential effective date 
for the disability ratings earlier than 
October 3, 1991, to include 38 C.F.R. § 
4.73, Diagnostic Codes 5313 and 5314 and 
38 C.F.R. § 4.56, as in effect prior to 
October 3, 1991.

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice should 
ask the veteran to submit all evidence in 
his possession that is pertinent to his 
claims.  

Send a copy of the notice to the 
veteran's representative, if any is 
appointed on remand.  Allow the veteran 
and his representative, if any, 
appropriate time in which to respond.

4.  Make efforts to obtain all evidence 
identified by the veteran or his 
representative, if any, in response to 
the notice requested in Paragraph 3.  
Document in the claims file the actions 
taken to secure this evidence and provide 
appropriate notice to the veteran 
regarding records that are not obtained.

5.  Then, readjudicate the claims.  If 
one or both claims are not granted, 
provide a supplemental statement of the 
case to the veteran and his 
representative, if any.  Allow the 
veteran and his representative, if any, 
appropriate time in which to respond. 

Then, and after the AMC has taken any other action on the 
claim that it finds to be appropriate, the case should be 
returned to the Board if appellate review is required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


